  Case 1:16-bk-13559-SDR          Doc 407 Filed 06/21/19 Entered 06/21/19 09:06:55               Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 20th day of June, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________

                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    SOUTHERN DIVISION

   In re:                                                   )
                                                            )
            WILLIAM HARRY FRYAR,                                )   Case No. 1:16-bk-13559-SDR
                                                                )
            Debtor.                                             )   Chapter 11


                                                ORDER



            The Motion of the United States Trustee to Compel Distributions in Accordance with the

   Plan came on for hearing following notice to the Debtor and all creditors and parties-in-interest.

   It appearing that good cause exists to grant the Motion, it is hereby

            ORDERED that the United States Trustee’s motion is GRANTED and, pursuant to 11

   U.S.C. § 1142(b), the Court hereby orders the Debtor to comply with the terms of the confirmed

   Plan and make the required distributions to creditors as soon as possible and no later than June

   28, 2019.

            Nothing in this order shall release the Debtor from any damages that may have resulted

   from his failure to comply with Plan terms or preclude any creditor from seeking damages from
Case 1:16-bk-13559-SDR     Doc 407 Filed 06/21/19 Entered 06/21/19 09:06:55   Desc
                            Main Document    Page 2 of 2


 any such breach.

                                       ###




 APPROVED FOR ENTRY:


 /s/ David Holesinger
 David Holesinger (TN BPR # 030189)
 Attorney for United States Trustee
 31 East 11th Street, Fourth Floor
 Chattanooga, TN 37402
 (423) 752-5153
 David.Holesinger@usdoj.gov




                                         2
